Citation Nr: 0806942	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for a disorder of the 
left lower extremity as secondary to a cerebrovascular 
accident associated with service-connected diabetes mellitus. 

3.  Entitlement to service connection for glaucoma as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a bladder disorder 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for coronary artery 
disease, including hypertension, as secondary to service-
connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  This matter is on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran submitted evidence without a waiver of agency of 
original jurisdiction (the RO) after the issuance of the last 
supplemental statement of the case.  This evidence included 
internet articles relating to the various medical maladies 
for which the veteran is claiming secondary service 
connection.  These records are not relevant to the current 
claim as they are not relevant to the veteran's specific case 
at hand.  Since the records are not relevant to the current 
claim, there is no need for further RO consideration.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus 
with bilateral retinopathy and cataracts (rated as 20 percent 
disabling from August 2003); for hemiparesis of the right 
upper extremity (rated as 10 percent disabling) as a residual 
of a cerebrovascular accident associated service-connected 
diabetes mellitus; for hemiparesis of the right lower 
extremity (rated as 10 percent disabling) as a residual of a 
cerebrovascular accident associated with service-connected 
diabetes mellitus; and for peripheral neuropathy of the left 
lower extremity (rated as 10 percent disabling) secondary to 
service-connected diabetes mellitus.

2.  The veteran has not been diagnosed with peripheral 
neuropathy or any other disability of the upper extremities 
(other than right upper extremity hemiparesis for which he 
has already been service connected).

3.  The veteran has not been diagnosed with a disability of 
the left lower extremity (other than peripheral neuropathy of 
the left lower extremity that is already service connected) 
that has been related by competent evidence to a 
cerebrovascular accident associated with service-connected 
diabetes mellitus.

4.  The weight of the competent medical evidence demonstrates 
that the veteran's diagnosed glaucoma is not related to 
service-connected diabetes mellitus.

5.  The veteran does not currently have a diagnosed bladder 
disability.

6.  The weight of the competent medical evidence demonstrates 
that the veteran has hypertension that has been permanently 
worsened by service-connected diabetes mellitus. 

7.  The weight of the competent medical evidence demonstrates 
that the veteran does not have coronary artery disease (other 
than hypertension and cerebrovascular accident for which 
service connection has been granted) that has been caused by 
or permanently worsened by service-connected diabetes 
mellitus. 


CONCLUSIONS OF LAW

1.  The veteran does not have peripheral neuropathy of the 
bilateral upper extremities as secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 4.14 (2007).

2.  The criteria for service connection for a disorder of the 
left lower extremity as secondary to a cerebrovascular 
accident associated with service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 4.14 (2007).

3.  The veteran does not have glaucoma as secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

4.  The criteria for service connection for a bladder 
disorder as secondary to service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

5.  The criteria for service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

6.  The criteria for service connection for hypertension as 
secondary to service-connected diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Although there was an 
amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service connected for diabetes mellitus with 
bilateral retinopathy and cataracts (rated as 20 percent 
disabling from August 2003); for hemiparesis of the right 
upper extremity (rated as 10 percent disabling) as a residual 
of a cerebrovascular accident associated service-connected 
diabetes mellitus; for hemiparesis of the right lower 
extremity (rated as 10 percent disabling) as a residual of a 
cerebrovascular accident associated with service-connected 
diabetes mellitus; and for peripheral neuropathy of the left 
lower extremity (rated as 10 percent disabling) secondary to 
service-connected diabetes mellitus.

The competent medical evidence of record includes VA 
treatment records, an April 2006 VA diabetes mellitus 
examination report, and a February 2004 VA eye examination 
report. 

Bilateral Upper Extremities

With regard to the claim for service connection for 
peripheral neuropathy of the bilateral upper extremities, the 
evidence indicates that nerve conduction studies undertaken 
in April 2003 of the right median and ulnar nerves were 
normal following the cerebrovascular accident.  Minimal 
weakness in the right hand was noted.  No diagnosis was ever 
rendered regarding the veteran's left upper extremity, and no 
diagnosis of peripheral neuropathy was made regarding either 
upper extremity.  As the veteran is already service connected 
for hemiparesis of the right upper extremity, and no further 
diagnoses regarding either upper extremity exist, there are 
no further current diagnoses that could warrant service 
connection regarding the upper extremities.  See 38 C.F.R. 
§ 4.14 (both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

As service connection may only be granted for a current 
disability, when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Left Lower Extremity

With regards to the claim for service connection for a 
disorder affecting the left lower extremity as a result of 
the cerebrovascular accident associated with the veteran's 
service-connected diabetes mellitus, no symptoms other than 
those accounted for in the veteran's already service-
connected peripheral neuropathy of the left lower extremity 
were displayed in the treatment records or on examination.  
Following the cerebrovascular accident, only the right side 
of the veteran's body was noted to be affected.  As noted 
above, service connection may only be granted for a current 
disability, when a claimed condition is not shown, there may 
be no grant of service connection.  

As there is no diagnosis of disability of the veteran's left 
lower extremity, other than the peripheral neuropathy for 
which he is already service-connected, the veteran's claim 
must be denied.  See 38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).

Glaucoma

With regard to the claim for service connection for glaucoma, 
the veteran's VA treatment records indicate ongoing diagnoses 
and treatment for glaucoma, variably diagnosed as "primary 
open angle glaucoma" and "low tension glaucoma."  In both 
the February 2004 VA examination report and the April 2006 VA 
examination report, negative opinions were made regarding any 
relationship between the veteran's diabetes mellitus and his 
diagnosis of glaucoma.  Without medical evidence linking the 
veteran's current diagnosis of glaucoma to his service-
connected diabetes mellitus, service connection on a 
secondary basis cannot be established.  For this reason, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bladder Problems

With regard to the claim for service connection for bladder 
problems, the veteran has been noted on several occasions in 
the VA treatment records to have made complaints regarding 
frequency of urination.  At the April 2006 VA examination, 
the veteran made the same complaints of urinary frequency, 
and this was noted as a symptom related to diabetes mellitus; 
however, no diagnosis of bladder disorder was made.  
Specifically, without underlying pathology (i.e., more than 
just symptomatology) the evidence does not support a current 
diagnosis of a bladder disability that could be related to 
service-connected diabetes mellitus.  

A symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of urinary frequency can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

For these reasons, the Board finds that that a preponderance 
of the evidence is against the veteran's claim for service 
connection for a bladder disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
 
Coronary Artery Disease and Hypertension

With regard to the claim for service connection for coronary 
artery disease, the Board notes that service connection has 
been established for hypertension (in this Board decision) 
and cerebrovascular accident as secondary to the veteran's 
service-connected diabetes mellitus.  The veteran has claimed 
service connection for additional cardiovascular disease, 
including coronary artery disease, as secondary to his 
service-connected diabetes mellitus.  The Board finds that 
the weight of the competent medical evidence demonstrates 
that the veteran does not have coronary artery disease.  For 
example, a chest X-ray conducted in conjunction with the 
April 2006 VA diabetes mellitus examination revealed no 
active disease, and the only cardiovascular diseases 
diagnosed were hypertension and cerebrovascular accident, 
both of which service connection has been granted.  The 
competent medical evidence does not show a diagnosis coronary 
artery disease.  See 38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

The Board finds that the veteran's claim for service 
connection for cardiovascular disease encompasses an inferred 
issue of service connection for hypertension secondary to 
service-connected diabetes mellitus.  The April 2006 VA 
diabetes mellitus examination report reflects a current 
diagnosis of hypertension, and includes the medical opinion 
that the currently diagnosed hypertension has been 
permanently worsened by poorly controlled service-connected 
diabetes mellitus.  As there is no competent medical evidence 
of record that weighs against the claim, the Board finds that 
the weight of the evidence demonstrates that hypertension was 
a complication of the veteran's poorly controlled service-
connected diabetes mellitus.  38 C.F.R. § 3.310.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify regarding the claims for 
peripheral neuropathy and coronary artery disease was 
satisfied by way of a letter sent to the veteran in August 
2003 that fully addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Here, the duty to notify regarding the claims for glaucoma, 
bladder problems, and left lower extremity condition was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in May 
2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, in a February 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal; therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the veteran submitted his own written statements.  
The veteran was afforded a VA medical examination in February 
2004 regarding his eyes and in April 2006 regarding his 
diabetes mellitus and any secondary conditions. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no 


further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities as secondary to service-connected diabetes 
mellitus is denied.

Service connection for a disorder of the left lower 
extremity, claimed as secondary to a cerebrovascular accident 
associated with service-connected diabetes mellitus, is 
denied.

Service connection for glaucoma as secondary to service-
connected diabetes mellitus is denied.

Service connection for a bladder disorder as secondary to 
service-connected diabetes mellitus is denied.

Service connection for coronary artery disease as secondary 
to service-connected diabetes mellitus is denied.

Service connection for hypertension as secondary to service-
connected diabetes mellitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


